--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
This Share Exchange Agreement (“Agreement”) is entered into by and between
Benacquista Galleries, Inc., a Nevada corporation (“BAQG”) and Vibe Records,
Inc., a Delaware corporation (“VIBE”) as of April 3,  2008.


W I T N E S S E T H:


WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with the General Corporation Law of the State of Delaware (''Delaware
Law'') and the corporate law contained in the Nevada Revised Statutes (“Nevada
Law”), and for the reasons listed below, VIBE shall exchange 100% of its issued
and outstanding shares of stock for shares of BAQG and become a wholly owned
subsidiary of BAQG (the “Exchange”); and


WHEREAS, the Board of Directors of BAQG has determined that the Exchange is
consistent with and in furtherance of the long-term business strategies of BAQG
and is fair to, and in the best interest of, BAQG and its stockholders (the
''BAQG Stockholders'') and has approved and adopted this Agreement and has
approved the Exchange and the other transactions contemplated hereby; and


WHEREAS, the Board of Directors of VIBE has determined that the Exchange is
consistent with and in furtherance of the long-term business strategies of VIBE
and is fair to, and in the best interest of, VIBE and its stockholders (the
''VIBE Stockholders'') and has approved and adopted this Agreement and has
approved the Exchange and the other transactions contemplated hereby and
recommended approval and adoption of this Agreement and approval of the Exchange
by the VIBE Stockholders; and


WHEREAS, for federal income tax purposes, it is intended that the Exchange
qualify as a tax-free reorganization under the provisions of Section 368(a) of
the United States Internal Revenue Code of 1986, as amended (the ''Code'');


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the parties hereto agree as follows:


1. The Exchange


Section 1.1. The Exchange. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with Nevada Law, at the Effective
Time (as herein defined), 100% of the issued and outstanding shares of capital
stock of VIBE (the “VIBE Shares”) shall be exchanged for 13,390,930 shares of
common stock of BAQG (the “BAQG Shares”).


Section 1.2. Consummation of the Exchange. Unless this Agreement shall have been
terminated and the transactions herein contemplated shall have been abandoned
pursuant to Article 8 and subject to the satisfaction or waiver of the
conditions set forth in Article 6, the consummation of the Exchange will take
place as promptly as practicable after the later of (i) the satisfaction or
waiver of the conditions set forth in Article 7 or (ii) April 25, 2008, unless
another date, time and place is agreed to in writing by the parties hereto.
 
 
 
 

--------------------------------------------------------------------------------

 

Section 1.3. Effective Time. As promptly as practicable after the satisfaction
or waiver of the conditions set forth in Article 7, the parties hereto shall
cause the Exchange to be consummated by the issuance of the BAQG Shares in the
names and amounts as listed on Exhibit A attached hereto and totaling 13,390,930
common shares of BAQG stock.  The BAQG Shares shall not be adjusted for any
stock split, share dividend or recapitalization entered into by BAQG subsequent
to this Agreement, provided that such an event does not violate any covenant or
representation contained in this Agreement.  At the same time, VIBE shall cause
the 14,113,963 VIBE Shares constituting 100% of the issued and outstanding
capital stock of VIBE to be issued in the name of BAQG and exchanged for the
BAQG Shares.


Section 1.4.  Further Actions. At and after the Effective Time, the Surviving
Corporation shall take all action as shall be required in connection with the
Exchange, including, but not limited to, the execution and delivery of any
further deeds, assignments, instruments or documentation as are necessary or
desirable to carry out the provisions of this Agreement.


2. Conversion and Exchange of Shares


Section 2.1. Exchange Ratio. As of the Effective Time, by virtue of the Exchange
and without any action on the part of any holder of any shares of VIBE Shares,
Holders of VIBE Shares shall receive 13,390,930 shares of BAQG stock for 100% of
the issued and outstanding capital stock of VIBE totaling 14,113,963 shares (the
“Exchange Ratio”).


2.1.1. Subject to the provisions of Sections 2.4, 2.5 and 7.2.5 hereof, each
share of VIBE capital stock issued and outstanding immediately prior to the
Effective Time shall be converted into the right to receive the Exchange Ratio
of fully paid and nonassessable shares of common stock, par value $0.001 per
share of BAQG. All such VIBE Shares, when so converted, shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and each holder of a certificate representing any such shares shall cease
to have any rights with respect thereto, except the right to receive the shares
of BAQG  and any cash in lieu of fractional shares as provided in Section 2.4
hereof, all to be issued or paid in consideration for such certificate upon the
surrender thereof in accordance with Section 2.2 hereof.


2.1.3. As neither BAQG nor VIBE shall have any outstanding options, warrants or
other rights to acquire any capital stock outstanding at the Effective Time, no
exchange shall be made of options to acquire any capital stock in VIBE for any
shares of BAQG.


Section 2.2. Exchange Procedures


2.2.1. Immediately prior to the Effective Time, BAQG shall deposit with an
exchange agent (the ''Exchange Agent'') designated by BAQG, which shall be
reasonably satisfactory to VIBE, in trust for the VIBE Stockholders of record
immediately prior to the Effective Time, certificates representing the aggregate
number of shares of BAQG issuable pursuant to Section 2.1.2 hereof in exchange
for the total outstanding shares of VIBE immediately prior to the Effective Time
in the amounts and in the names as listed in Exhibit A attached hereto.
 

 
 

--------------------------------------------------------------------------------

 

2.2.2. As soon as practicable after the Effective Time, BAQG shall cause the
Exchange Agent to mail to each VIBE Stockholder a letter of transmittal and
instructions for use in effecting the surrender of certificates representing
shares of VIBE outstanding immediately prior to the Effective Time (the
''Certificates'') in appropriate and customary form with such provisions as VIBE
(prior to the Exchange) and BAQG may reasonably specify. Upon surrender of a
Certificate for cancellation to the Exchange Agent, together with such letter of
transmittal, duly and properly executed, the holder of such Certificate shall be
entitled to receive in exchange therefor a certificate representing that number
of whole shares of BAQG Common which such holder has a right to receive pursuant
to the provisions of this Article 2. BAQG shall cause all such BAQG Shares
issued pursuant to the Exchange to be duly authorized, validly issued, fully
paid and nonassessable and not subject to preemptive rights.


2.2.3. If any certificate representing VIBE Shares is to be issued in a name
other than that in which the Certificate surrendered in exchange therefor is
registered, it shall be a condition of such exchange and/or payment, as the case
may be that the Certificate so surrendered shall be properly endorsed and
otherwise in proper form for transfer and that the person requesting such
exchange and/or payment, as the case may be, shall pay any transfer or other
taxes required by reason of the issuance of certificates for such BAQG Shares,
in a name other than that of, and/or payment to a person other than, as the case
may be, the registered holder of the Certificate so surrendered.


2.2.4. In the event any Certificate shall have been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the person claiming such
Certificate to be lost, stolen or destroyed and upon the posting by such person
of a bond in such amount as BAQG may reasonably direct as indemnity against any
claim that may be made against it with respect to such Certificate, the Exchange
Agent will issue in respect of such lost, stolen or destroyed Certificate the
Exchange Consideration with respect to the BAQG Shares represented thereof.


Section 2.3. Dividends and Distributions. No dividends or other distributions
declared or made with respect to BAQG Shares with a record date on or after the
date of the Effective Time will be paid to the holder of a Certificate entitled
by reason of the Exchange to receive certificates representing BAQG Shares until
such holder surrenders such Certificate as provided in Section 2.2 hereof,
provided that there shall be paid forthwith by BAQG to the person in whose name
certificates representing shares of BAQG Shares shall be issued pursuant to the
terms of this Article 2 (i) at the time of the surrender of such Certificate,
the amount of any dividends and other distributions theretofore paid with
respect to that number of whole shares of BAQG  represented by such surrendered
Certificate pursuant to the terms of this Article 2, which dividends or other
distributions had a record date on or after the date of Effective Time and a
payment date prior to such surrender and (ii) at the appropriate payment date,
the amount of dividends and other distributions payable with respect to that
number of whole shares of BAQG represented by such surrendered Certificate
pursuant to the terms of Article 2, which dividends or other distributions have
a record date on or after the date of Effective Time and a payment date
subsequent to such surrender.


Section 2.4. No Fractional Shares
 
 
 
 

--------------------------------------------------------------------------------

 

2.4.1. Notwithstanding anything herein to the contrary, no certificates or scrip
evidencing fractional shares of BAQG shall be issued upon the surrender for
exchange of Certificates, but instead any holder of VIBE Shares who would
otherwise be entitled to receive a fractional share shall receive one whole
share of BAQG in lieu of any fractional share they might otherwise be entitled
to by the Exchange Ratio.


Section 2.5.  Adjustment of Exchange Ratio. In the event of any
reclassification, stock split (including reverse stock split), stock dividend or
other general distribution of securities, cash or other property with respect to
BAQG Shares (or if a record date with respect to any of the foregoing should
occur) on or after the date of this Agreement and on or prior to the date of the
Effective Time, appropriate and equitable adjustments, if any, shall be made to
the Exchange Ratio, if and only if the absence of such adjustments would cause
any covenant or representation of BAQG in this Agreement to be violated.


Section 2.6. Transfers Following the Effective Time. The stock transfer books of
the VIBE shall be closed as of the Effective Time, and thereafter there shall be
no further registration of transfers of VIBE Shares that were outstanding prior
to the Effective Time.


3. Representations and Warranties of VIBE


VIBE represents and warrants to BAQG that, except as set forth in the schedule
delivered to the BAQG concurrently with the execution of this Agreement, which
schedule shall identify exceptions and other information by specific Section
references and shall be initialed by the BAQG and VIBE for identification
purposes (the ''VIBE Disclosure Schedule''):


Section 3.1. VIBE is a corporation duly organized, validly existing and in good
standing under Delaware Law. The VIBE Disclosure Schedule contains a list of the
name and jurisdiction of organization of each subsidiary of VIBE (each such
corporation, partnership or other entity being referred to herein individually
as a ''VIBE Subsidiary'' and collectively, as the ''VIBE Subsidiaries'') and
VIBE ownership interest with respect thereto. Each VIBE Subsidiary is a
corporation or partnership duly organized, validly existing and in good standing
under the laws of its place of incorporation.


Section 3.2. VIBE and each VIBE Subsidiary (i) has all requisite corporate power
and authority to own, lease and operate its properties and carry on its business
as now being conducted and (ii) is duly qualified and in good standing to do
business in each jurisdiction in which the nature of its business or the nature
or location of its assets require such qualification and where the failure to be
so qualified and in good standing would have a Material Adverse Effect on VIBE.
For purposes of this Agreement, ''Material Adverse Effect'' means, with respect
to VIBE, a materially adverse effect on the business, results of operation,
financial condition, properties or assets of VIBE and the VIBE Subsidiaries,
taken as a whole.


Section 3.3. VIBE has all necessary corporate power and authority to enter into
this Agreement and, subject to approval and adoption of this Agreement by the
holders of a majority of the outstanding shares of VIBE Common, to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by VIBE and the performance by VIBE, subject to approval and adoption
of this Agreement by the VIBE Stockholders, of its obligations hereunder have
been duly authorized and approved by all requisite corporate action and no other
corporate proceedings on the part of VIBE are necessary to authorize this
Agreement or for VIBE to consummate the Exchange. This Agreement has been duly
executed and delivered by duly authorized officers of VIBE and constitutes a
valid and binding obligation of VIBE, enforceable against VIBE in accordance
with its terms.



 
 

--------------------------------------------------------------------------------

 

Section 3.4. No consent, approval, order or authorization of, or registration,
declaration or filing with any court, administrative agency or commission or
other governmental authority or instrumentality (each of the foregoing being a
''Governmental Entity''), is required by or with respect to VIBE or any VIBE
Subsidiary in connection with the execution and delivery of this Agreement by
VIBE or the consummation by VIBE of the transactions contemplated hereby.


Section 3.5. Neither the execution and delivery of this Agreement by VIBE, nor
the consummation by VIBE of the transactions contemplated hereby, will (i)
conflict with or result in a breach of any of the terms or provisions of VIBE
Certificate of Incorporation or By-Laws, (ii) violate any statute or
administrative regulation, or any order, writ, injunction, judgment or decree of
any court or governmental authority or any arbitration award to which VIBE is a
party or by which VIBE is bound, or (iii) violate, conflict with, breach,
constitute a default (or an event which, with notice or lapse of time or both,
would constitute or default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any lien or
other encumbrance upon any of the properties or assets of VIBE or any VIBE
Subsidiary under, any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which VIBE or any VIBE
Subsidiary is a party or to which they or any of their respective properties or
assets are subject.


Section 3.6. As of the date hereof, the authorized capital stock of VIBE
consists of VIBE Common Stock, par value $0.0001 per share and preferred stock,
par value $0.001 per share (the ''VIBE Preferred''). As of the date hereof,
50,000,000 shares of VIBE Common were authorized, 14,113,963 shares of VIBE
Common were issued and outstanding or will be issued and outstanding prior to
the Effective Time. As of the date hereof 5,000,000 shares of VIBE Preferred
were authorized, none of which will be issued and outstanding prior to the
Effective Time. There are no other shares of capital stock of VIBE authorized,
issued or outstanding. All of the issued and outstanding shares of VIBE Common
have been duly authorized, validly issued and are fully paid and nonassessable.
Except as set forth on the VIBE Disclosure Schedule, there are no subscriptions,
options, warrants, rights (including preemptive rights), calls, convertible
securities or other agreements or commitments of any character relating to the
issued or unissued capital stock or other securities of VIBE obligating VIBE to
issue any securities of any kind.


Section 3.7. The financial statements of VIBE included in Exhibit B to be
attached hereto have been prepared in accordance with generally accepted
accounting principles ("GAAP'') consistently applied (except as may be indicated
in the notes thereto or) and fairly present in all material respects the
consolidated financial position of VIBE as at the dates thereof and the
consolidated results of its operations, cash flows and changes in financial
position for the periods indicated therein.
 

 
 

--------------------------------------------------------------------------------

 

Section 3.8. Except as otherwise disclosed in the VIBE Disclosure Schedule, VIBE
and the VIBE Subsidiaries do not have any liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) other than
liabilities or obligations which would not, individually or in the aggregate
exceed $10,000.


Section 3.9. VIBE has not suffered or, to VIBE' knowledge, been threatened with
any change (other than changes generally affecting the industries in which VIBE
or any VIBE Subsidiary operates or changes relating to the transactions
contemplated by this Agreement) which could have a Material Adverse Effect on
VIBE; and (ii) VIBE and the VIBE Subsidiaries have operated only in the ordinary
course of business consistent with past practice.


Section 3.10


3.10.1. As used in this Agreement, the term (i) ''Taxes'' means all federal,
state, local, foreign and other income, sales, use, ad valorem, transfer,
franchise, withholding, payroll, employment, gross receipts, property,
severance, duties, net worth, excise or other taxes, charges, levies or like
assessments of any kind, together with any interest, penalties and additions
with respect thereto, and the term ''Tax'' means any one of the foregoing Taxes,
and (ii) ''Returns'' means all returns, declarations, reports, statements and
other documents required to be filed in respect of Taxes, and the term
''Return'' means any one of the foregoing Returns.


3.10.2. There have been properly completed and filed on a timely basis all
Returns required to be filed by VIBE or any VIBE Subsidiary. As of the time of
filing, the foregoing Returns correctly reflected the facts regarding the
income, business, assets, operations, activities, status or other matters of
VIBE or, as applicable, a VIBE Subsidiary or any other information required to
be shown thereon.


3.10.3. With respect to all amounts in respect of Taxes imposed upon VIBE or any
VIBE Subsidiary, or for which VIBE or any VIBE Subsidiary is liable to taxing
authorities, with respect to all taxable periods or portions of periods ending
on or before the date hereof, all applicable Tax laws have been complied
with  and all amounts that are required to have been paid.


3.10.4. No issues have been raised or are currently pending by any tax authority
in connection with any of the Returns. There are no material outstanding waivers
of the applicable statutes of limitation with respect to Tax liabilities of VIBE
or any VIBE Subsidiary.


3.10.5. VIBE has not agreed to make, nor is required to make, any adjustment
under Section 481 (a) of the Code by reason of a change in accounting method or
otherwise.


Section 3.11
 
3.11.1. VIBE and the VIBE subsidiaries have never had more than 10 employees in
any given 12 month period.


Section 3.12. Except as set forth on the VIBE Disclosure Schedule, there is no
litigation or proceeding, in law or in equity, and there are no proceedings or
governmental investigations before any commission, authority, agency or other
administrative authority, pending or, to VIBE' knowledge, threatened against
VIBE or any VIBE Subsidiary with respect to or affecting VIBE' or any VIBE
Subsidiary's operations, business or financial condition.


 
 
 

--------------------------------------------------------------------------------

 

Section 3.13. Neither VIBE nor any VIBE Subsidiary is a party to, or bound by,
any judgment, writ, injunction, decree, order, or arbitration award (or
agreement entered into in any administrative, judicial or arbitration proceeding
with any Governmental Entity) with respect to or affecting the properties,
assets, personnel or business activities of VIBE or any VIBE Subsidiary.


Section 3.16. Each of VIBE and the VIBE Subsidiaries owns, licenses or otherwise
has the right to use all patents, copyrights, trademarks, trade names and rights
in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without any known conflict with any rights of
others.


Section 3.17. VIBE has disclosed on the VIBE Disclosure Schedule a list of and
made available to BAQG, true and complete copies of all written contracts,
agreements, commitments, arrangements, leases (including with respect to
personal property), and other instruments to which it or any VIBE Subsidiary is
a party Except as set forth on the VIBE Disclosure Schedule, neither VIBE nor
any VIBE Subsidiary is, or has received any notice or has any knowledge that any
other party is, in default in any material respect under any such contract and
to VIBE' knowledge there has not occurred any event that with the lapse of time
or the giving of notice or both would constitute such a default.


Section 3.18. To the knowledge of VIBE, neither VIBE nor any VIBE Subsidiary has
taken any action which would violate any requirement, including the
continuity-of-business-enterprise requirement of 26 C.F.R. 1.368-1(a), for
tax-free reorganization status under Section 368(a) of the Code with respect to
the Exchange.


Section 3.19. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transaction contemplated hereby based upon any arrangements made by or on behalf
of VIBE.


4. Representations and Warranties of BAQG
BAQG represents and warrants to VIBE that, except as set forth in the schedule
delivered to the VIBE concurrently with the execution of this Agreement, which
schedule shall identify exceptions and other information by specific Section
references and shall be initialed by the VIBE and BAQG for identification
purposes (the ''BAQG Disclosure Schedule''):


Section 4.1. BAQG is a corporation duly organized, validly existing and in good
standing under Nevada Law. The BAQG Disclosure Schedule contains a list of the
name and jurisdiction of organization of each subsidiary of BAQG (each such
corporation, partnership or other entity being referred to herein individually
as a ''BAQG Subsidiary'' and collectively, as the ''BAQG Subsidiaries'') and
BAQG ownership interest with respect thereto. Each BAQG Subsidiary is a
corporation or partnership duly organized, validly existing and in good standing
under the laws of its place of incorporation.


 
 
 

--------------------------------------------------------------------------------

 

Section 4.2. BAQG and each BAQG Subsidiary (i) has all requisite corporate power
and authority to own, lease and operate its properties and carry on its business
as now being conducted and (ii) is duly qualified and in good standing to do
business in each jurisdiction in which the nature of its business or the nature
or location of its assets require such qualification and where the failure to be
so qualified and in good standing would have a Material Adverse Effect on BAQG.
For purposes of this Agreement, ''Material Adverse Effect'' means, with respect
to BAQG, a materially adverse effect on the business, results of operation,
financial condition, properties or assets of BAQG and the BAQG Subsidiaries,
taken as a whole.


Section 4.3. BAQG has all necessary corporate power and authority to enter into
this Agreement and, subject to approval and adoption of this Agreement by the
holders of a majority of the outstanding shares of BAQG Common, to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by BAQG and the performance by BAQG of its obligations hereunder have
been duly authorized and approved by all requisite corporate action and no other
corporate proceedings on the part of BAQG are necessary to authorize this
Agreement or for BAQG to consummate the Exchange. This Agreement has been duly
executed and delivered by duly authorized officers of BAQG and constitutes a
valid and binding obligation of BAQG, enforceable against BAQG in accordance
with its terms.


Section 4.4. No consent, approval, order or authorization of, or registration,
declaration or filing with any court, administrative agency or commission or
other governmental authority or instrumentality (each of the foregoing being a
''Governmental Entity''), is required by or with respect to BAQG or any BAQG
Subsidiary in connection with the execution and delivery of this Agreement by
BAQG or the consummation by BAQG of the transactions contemplated hereby.


Section 4.5. Neither the execution and delivery of this Agreement by BAQG, nor
the consummation by BAQG of the transactions contemplated hereby, will (i)
conflict with or result in a breach of any of the terms or provisions of BAQG
Certificate of Incorporation or By-Laws, (ii) violate any statute or
administrative regulation, or any order, writ, injunction, judgment or decree of
any court or governmental authority or any arbitration award to which BAQG is a
party or by which BAQG is bound, or (iii) violate, conflict with, breach,
constitute a default (or an event which, with notice or lapse of time or both,
would constitute or default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any lien or
other encumbrance upon any of the properties or assets of BAQG or any BAQG
Subsidiary under, any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which BAQG or any BAQG
Subsidiary is a party or to which they or any of their respective properties or
assets are subject.


Section 4.6. As of the date hereof, the authorized capital stock of BAQG
consists of BAQG Common Stock, par value $0.001 per share and no preferred
stock. As of the date hereof, 10,000,000 shares of BAQG Common were authorized,
1,072,666 shares of BAQG Common were issued and outstanding and no more than
1,609,070 will be issued and outstanding prior to the Effective Time. As of the
date hereof no shares of BAQG Preferred were authorized and none are issued and
outstanding.  There are no other shares of capital stock of BAQG authorized,
issued or outstanding. All of the issued and outstanding shares of BAQG Common
have been duly authorized, validly issued and are fully paid and nonassessable.
Except as set forth on the BAQG Disclosure Schedule, there are no subscriptions,
options, warrants, rights (including preemptive rights), calls, convertible
securities or other agreements or commitments of any character relating to the
issued or unissued capital stock or other securities of BAQG obligating BAQG to
issue any securities of any kind.
 

 
 

--------------------------------------------------------------------------------

 

Section 4.7. The financial statements of BAQG included in Exhibit B to be
attached hereto have been prepared in accordance with generally accepted
accounting principles ("GAAP'') consistently applied (except as may be indicated
in the notes thereto or) and fairly present in all material respects the
consolidated financial position of BAQG as at the dates thereof and the
consolidated results of its operations, cash flows and changes in financial
position for the periods indicated therein.  All BAQG disclosure as filed with
the Securities and Exchange Commission (“SEC”) is true and accurate in all
material respects and there is no outstanding unresolved comment, order, letter
or inquiry pending by the SEC with respect to BAQG.


Section 4.8. Except as otherwise disclosed in the BAQG Disclosure Schedule, BAQG
and the BAQG Subsidiaries do not have any liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) other than
liabilities or obligations which would not, individually or in the aggregate
exceed $10,000.


Section 4.9. BAQG has not suffered or, to BAQG' knowledge, been threatened with
any change (other than changes generally affecting the industries in which BAQG
or any BAQG Subsidiary operates or changes relating to the transactions
contemplated by this Agreement); and (ii) BAQG and the BAQG Subsidiaries have
operated only in the ordinary course of business consistent with past practice.


Section 4.10


4.10.1. As used in this Agreement, the term (i) ''Taxes'' means all federal,
state, local, foreign and other income, sales, use, ad valorem, transfer,
franchise, withholding, payroll, employment, gross receipts, property,
severance, duties, net worth, excise or other taxes, charges, levies or like
assessments of any kind, together with any interest, penalties and additions
with respect thereto, and the term ''Tax'' means any one of the foregoing Taxes,
and (ii) ''Returns'' means all returns, declarations, reports, statements and
other documents required to be filed in respect of Taxes, and the term
''Return'' means any one of the foregoing Returns.


4.10.2. There have been properly completed and filed on a timely basis all
Returns required to be filed by BAQG or any BAQG Subsidiary. As of the time of
filing, the foregoing Returns correctly reflected the facts regarding the
income, business, assets, operations, activities, status or other matters of
BAQG or, as applicable, a BAQG Subsidiary or any other information required to
be shown thereon.


4.10.3. With respect to all amounts in respect of Taxes imposed upon BAQG or any
BAQG Subsidiary, or for which BAQG or any BAQG Subsidiary is liable to taxing
authorities, with respect to all taxable periods or portions of periods ending
on or before the date hereof, all applicable Tax laws have been complied
with  and all amounts that are required to have been paid.
 

 
 

--------------------------------------------------------------------------------

 

4.10.4. No issues have been raised or are currently pending by any tax authority
in connection with any of the Returns. There are no material outstanding waivers
of the applicable statutes of limitation with respect to Tax liabilities of BAQG
or any BAQG Subsidiary.


4.10.5. BAQG has not agreed to make, nor is required to make, any adjustment
under Section 481 (a) of the Code by reason of a change in accounting method or
otherwise.


Section 4.11


4.11.1. BAQG and the BAQG subsidiaries have never had more than 10 employees in
any given 12 month period.


Section 4.12. Except as set forth on the BAQG Disclosure Schedule, there is no
litigation or proceeding, in law or in equity, and there are no proceedings or
governmental investigations before any commission, authority, agency or other
administrative authority, pending or, to BAQG' knowledge, threatened against
BAQG or any BAQG Subsidiary with respect to or affecting BAQG' or any BAQG
Subsidiary's operations, business or financial condition.


Section 4.13. Neither BAQG nor any BAQG Subsidiary is a party to, or bound by,
any judgment, writ, injunction, decree, order, or arbitration award (or
agreement entered into in any administrative, judicial or arbitration proceeding
with any Governmental Entity) with respect to or affecting the properties,
assets, personnel or business activities of BAQG or any BAQG Subsidiary.


Section 4.16. Each of BAQG and the BAQG Subsidiaries owns, licenses or otherwise
has the right to use all patents, copyrights, trademarks, trade names and rights
in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without any known conflict with any rights of
others.


Section 4.17. BAQG has disclosed on the BAQG Disclosure Schedule a list of and
made available to VIBE, true and complete copies of all written contracts,
agreements, commitments, arrangements, leases (including with respect to
personal property), and other instruments to which it or any BAQG Subsidiary is
a party Except as set forth on the BAQG Disclosure Schedule, neither BAQG nor
any BAQG Subsidiary is, or has received any notice or has any knowledge that any
other party is, in default in any material respect under any such contract and
to BAQG' knowledge there has not occurred any event that with the lapse of time
or the giving of notice or both would constitute such a default.


Section 4.18. To the knowledge of BAQG, neither BAQG nor any BAQG Subsidiary has
taken any action which would violate any requirement, including the
continuity-of-business-enterprise requirement of 26 C.F.R. 1.368-1(a), for
tax-free reorganization status under Section 368(a) of the Code with respect to
the Exchange.
 

 
 

--------------------------------------------------------------------------------

 

Section 4.19. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transaction contemplated hereby based upon any arrangements made by or on behalf
of BAQG.


5. Conduct of Business Pending the Merger


Section 5.1. Conduct of Business by BAQG Pending the Exchange. Prior to the
Effective Time, unless VIBE shall otherwise agree in writing:


5.1.1. BAQG shall use their reasonable best efforts to carry on their respective
businesses in the usual, regular and ordinary course in substantially the same
manner as hereto conducted.  BAQG shall: (i) maintain insurance coverage and its
books, accounts and records in the usual manner consistent with prior practices;
(ii) comply in all material respects with all laws, ordinances and regulations
of Governmental Entities applicable to BAQG;  and (iv) perform in all material
respects its obligations under all contracts and commitments to which it is a
party or by which it is bound.


5.1.2. Except as required or permitted by this Agreement, BAQG shall not and
shall not propose to (i) sell or pledge or agree to sell or pledge any of its
capital stock, (ii) amend its Articles of Incorporation or By-Laws, (iii) split,
combine or reclassify its outstanding capital stock or issue or authorize or
propose the issuance of any other securities in respect of, in lieu of or in
substitution for shares of capital stock of BAQG, or declare, set aside or pay
any dividend or other distribution payable in cash, stock or property or (iv)
directly or indirectly redeem, purchase or otherwise acquire or agree to redeem,
purchase or otherwise acquire any shares of BAQG capital stock, except that BAQG
shall perform a 1.5 for 1 forward stock split or share prior to the Effective
Time.


5.1.3. BAQG shall not (i) except as permitted or required by this Agreement,
issue, deliver or sell or agree to issue, deliver or sell any additional shares
of, or rights of any kind to acquire any shares of, its capital stock of any
class or incur any liability, payable, contract or obligation in respect of any
contract which individually or in the aggregate exceeds $5,000.


5.1.4. Except as disclosed in BAQG Disclosure Schedule, BAQG shall not (i)
adopt, enter into, terminate or amend any bonus, profit sharing, compensation,
severance, termination, stock option, pension, retirement, deferred
compensation, employment agreement, trust, fund or other arrangement for the
benefit or welfare of any director, officer or current or former employee, (ii)
increase in any manner the compensation or fringe benefit of any director or
officer or of any employee (iii) pay any benefit not provided under any existing
plan or arrangement, (iv) grant any awards under any bonus, incentive,
performance, or other compensation plan or arrangement (including, without
limitation, the grant of stock options, stock appreciation rights, stock based
or stock related awards, performance units or restricted stock, or the removal
of existing restrictions in any benefit plans or agreements or awards made
thereunder), (v) take any action to fund or in any other way secure the payment
of compensation or benefits under any employee plan, agreement, contract or
arrangement other than in the ordinary course of business consistent with past
practice or (vi) adopt, enter into, amend or terminate any contract, agreement,
commitment or arrangement to do any of the foregoing.
 

 
 

--------------------------------------------------------------------------------

 

Section 5.2. Conduct of Business by VIBE Pending the Exchange. Prior to the
Effective Time, unless BAQG shall otherwise agree in writing:


5.2.1. VIBE shall use their reasonable best efforts to carry on their respective
businesses in the usual, regular and ordinary course in substantially the same
manner as hereto conducted.  VIBE shall: (i) maintain insurance coverage and its
books, accounts and records in the usual manner consistent with prior practices;
(ii) comply in all material respects with all laws, ordinances and regulations
of Governmental Entities applicable to VIBE; and (iv) perform in all material
respects its obligations under all contracts and commitments to which it is a
party or by which it is bound.


5.2.2. Except as required or permitted by this Agreement, VIBE shall not and
shall not propose to (i) sell or pledge or agree to sell or pledge any of its
capital stock, (ii) amend its Articles of Incorporation or By-Laws, (iii) split,
combine or reclassify its outstanding capital stock or issue or authorize or
propose the issuance of any other securities in respect of, in lieu of or in
substitution for shares of capital stock of VIBE, or declare, set aside or pay
any dividend or other distribution payable in cash, stock or property or (iv)
directly or indirectly redeem, purchase or otherwise acquire or agree to redeem,
purchase or otherwise acquire any shares of VIBE capital stock, except that VIBE
shall cause all of its preferred stock to be converted into common stock and may
convert any indebtedness into common stock provided, however, that the total
issued and outstanding common shares of VIBE do not exceed 14,113,963 at the
Effective Time.


5.2.3. VIBE shall not (i) except as permitted or required by this Agreement,
issue, deliver or sell or agree to issue, deliver or sell any additional shares
of, or rights of any kind to acquire any shares of, its capital stock of any
class or incur any liability, payable, contract or obligation in respect of any
contract which individually or in the aggregate exceeds $100,000.


5.2.4. Except as disclosed in VIBE Disclosure Schedule, VIBE shall not (i)
adopt, enter into, terminate or amend any bonus, profit sharing, compensation,
severance, termination, stock option, pension, retirement, deferred
compensation, employment agreement, trust, fund or other arrangement for the
benefit or welfare of any director, officer or current or former employee, (ii)
increase in any manner the compensation or fringe benefit of any director or
officer or of any employee (iii) pay any benefit not provided under any existing
plan or arrangement, (iv) grant any awards under any bonus, incentive,
performance, or other compensation plan or arrangement (including, without
limitation, the grant of stock options, stock appreciation rights, stock based
or stock related awards, performance units or restricted stock, or the removal
of existing restrictions in any benefit plans or agreements or awards made
thereunder), (v) take any action to fund or in any other way secure the payment
of compensation or benefits under any employee plan, agreement, contract or
arrangement other than in the ordinary course of business consistent with past
practice or (vi) adopt, enter into, amend or terminate any contract, agreement,
commitment or arrangement to do any of the foregoing.


6. Closing Conditions
 

 
 

--------------------------------------------------------------------------------

 

Section 6.1 BAQG Closing Conditions.  Prior to the Effective Time, BAQG shall
have effected a 1.5 for 1 forward split or share dividend and appointed one
representatives designated by VIBE to the BAQG board of directors, which shall
consist of three members at the Effective Time.  BAQG shall not have violated
any term or condition of this Agreement and there shall be no adverse event or
change in BAQG or its business.  BAQG shall have provided a certificate from its
President and CEO certifying that it is in compliance with all representations,
warranties and covenants of this Agreement and an opinion of counsel to BAQG
that the BAQG Shares, when issued, will be validly issued, fully paid and
non-assessable. BAQG does not currently have authorized enough shares to issue
all of the BAQG Shares.  If all other conditions have been met under this
Section 6.1, VIBE may, at its sole discretion, allow the Exchange to take place
and have such shares as are issuable to VIBE in excess of the authorized shares
of BAQG be issued at a later time when sufficient common stock is
authorized.  In this event, VIBE will designate in writing which BAQG Shares are
to remain unissued until such an increase in the authorized shares takes place.
However, the full number of VIBE Shares must still be cancelled and issued to
BAQG, holders of VIBE Shares not receiving BAQG Shares at the Effective Time
simply having a right to receive such shares when the authorized shares of BAQG
shall increase sufficiently to permit such an issuance.


Section 6.2 VIBE Closing Conditions.  Prior to the Effective Time, VIBE shall
have caused all of its issued and outstanding preferred shares to be converted
into common shares.  VIBE shall not have violated any term or condition of this
Agreement and there shall be no adverse event or change in VIBE or its
business.  VIBE shall have provided a certificate from its President and CEO
certifying that it is in compliance with all representations, warranties and
covenants of this Agreement and an opinion of counsel to VIBE that the VIBE
Shares, when issued, will be validly issued, fully paid and
non-assessable.  VIBE shall also have secured an affirmative vote of the VIBE’S
Shareholders in accordance with Delaware Law approving the Exchange.


7. [Intentionally omitted]


8. Termination; Effect of Termination


Section 8.1. Right to Terminate. ANYTHING TO THE CONTRARY HEREIN
NOTWITHSTANDING, THIS AGREEMENT AND THE TRANSACTION CONTEMPLATED HEREBY MAY BE
TERMINATED AT ANY TIME PRIOR TO THE EFFECTIVE TIME BY PROMPT NOTICE GIVEN IN
ACCORDANCE WITH SECTION 9.2:


8.1.1. by the mutual written consent of VIBE and BAQG (with the approval of
their Board of Directors);


8.1.2. by VIBE (with the approval of its Board of Directors) or BAQG (with the
approval of its Board of Directors) if the Effective Time shall not have
occurred at or before 11:59 pm New York time on December 15, 2007; provided,
however, that the right to terminate this Agreement under this section 8.1.2
shall not be available to any party whose failure to fulfill any of its
obligations under this Agreement has been the cause of or resulted in the
occurrence of the event above;
 

 
 

--------------------------------------------------------------------------------

 

8.1.3. by VIBE (with the approval of its Board of Directors), by giving written
notice of such termination to the Company, if (i) there has been a material
breach of any material agreement of the Company herein, such that in the
reasonable opinion of VIBE, the condition to closing in Section 6 could not be
expected to be satisfied by the termination date contemplated by Section 8.1.2
hereof, (ii) there has been a material breach of any material representation or
warranty of BAQG herein such that, in the reasonable opinion of VIBE, the
condition to closing in Section 6 could not be expected to be satisfied by the
termination date contemplated by Section 8.1.2 hereof; or (iii) the VIBE
stockholders do not approve and adopt this Agreement; or


8.1.4. by BAQG (with the approval of its Board of Directors), by giving written
notice of such termination to VIBE, if (i) there has been a material breach of
any material agreement of VIBE herein, such that in the reasonable opinion of
BAQG the condition to closing in Section 6 could not be expected to be satisfied
by the termination date contemplated by Section 8.1.2 hereof, (ii) there has
been a material breach of any material representation or warranty of VIBE herein
such that in the reasonable opinion of the Company, the condition to closing in
Section 6 could not be expected to be satisfied by the termination date
contemplated by Section 8.1.2 hereof; (iii) the Board of Directors of the
Company fails to make, withdraws, or modifies or changes the recommendation
referred to in Section 6.2 based on its good faith determination, after
consultation with counsel, that making such recommendation, or the failure to
withdraw, modify or change such recommendation, could reasonably be deemed a
breach of its fiduciary duties under applicable law; (iv) Timothy Olphie shall
be the holder of less than 500,000 common shares of BAQG immediately prior to
the Effective Time and prior to the Exchange.


Section 8.2. Certain Effects of Termination. In the event of the termination of
this agreement as provided in Section 8.1 hereof:


8.2.1. Except as provided in Sections 8.2.2, 8.3 and 9.6 hereof, this Agreement
shall forthwith become void, there shall be no liability on the part of VIBE or
the BAQG or any of their respective affiliates, officers or directors and all
rights and obligations of any party hereto shall cease;;


8.2.2. Each party, if so requested by the other party, will return promptly
every document furnished to it by or on behalf of the other party in connection
with the transaction contemplated hereby, whether so obtained before or after
the execution of this Agreement, and any copies thereof (except for copies of
documents publicly available) which may have been made, and will use reasonable
efforts to cause its representatives and any representatives of financial
institutions and investors and others to whom such documents were furnished
promptly to return such documents and any copies thereof any of them may have
made;


Section 8.3 ADDITIONAL TERMINATION AND RELEASE PROVISIONS.  This Agreement shall
be void and of no effect, except with respect to this Section 8.3 which shall
survive such a termination, in the event that Timothy Olphie or VIBE fail to
consummate the transactions with prompt and full payment as contemplated by that
certain Agreement of Sale dated January 11, 2008 and any amendments or
extensions signed by all of the parties thereto.  James Price shall have no
personal liability under this Agreement of any kind, including but not limited
to liability as an officer, director or shareholder of BAQG under any
circumstance.  Any remedies against Mr. Price are limited to those contained in
the Agreement of Sale and related amendments and extensions thereto signed by
both parties.
INITIALED BY TIM OLPHIE ON BEHALF OF HIMSELF AND VIBE: ________


Section 8.2  AND Section 8.3 shall survive any termination of this Agreement.


9. Miscellaneous


Section 9.1. Effectiveness of Representations, Warranties and Agreements
 

 
 

--------------------------------------------------------------------------------

 

9.1.1. Except as set forth in Section 9.1.2 the representations, warranties and
agreements of each party hereto shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of any other party
hereto, any person controlling any such party or any of their officers or
directors, whether prior to or after the execution of this Agreement.


9.1.2. The representations, warranties and agreements in this Agreement shall
terminate at the Effective Time or upon the termination of this Agreement
pursuant to Article 8 hereof; except that the Articles 1,2 and 9 and Section 6.3
hereof shall survive the Effective Time and those set forth in Section 8.2 and
Article 9 hereof shall survive termination.


Section 9.2. Entire Agreement. This Agreement constitutes the entire Agreement
of the parties with respect to the subject matter hereof. The representations,
warranties, covenants and agreements set forth in this Agreement and in any
financial statements, schedules or exhibits delivered pursuant hereto constitute
all the representations, warranties, covenants and agreements of the parties
hereto and upon which the parties have relied and except as may be specifically
provided herein, no change, modification, amendment, addition or termination of
this Agreement or any part thereof shall be valid unless in writing and signed
by or on behalf of the party to be charged therewith.


Section 9.3. Notices. Any and all notices or other communications or deliveries
required or permitted to be given or made pursuant to any of the provisions of
this Agreement shall be deemed to have been duly given or made for all purposes
if sent by certified or registered mail, return receipt requested and postage
prepaid, hand delivered, overnight delivery service, or sent by telephone
facsimile as follows:


If to VIBE, at:


Vibe Records, Inc.
Attention: Timothy J. Olphie
824 Old Country Road, Westbury, New York 11590


With a copy to:


Andrea Cataneo, Esq.
_________________


__________________


If to BAQG, at:


Benacquista Galleries, Inc.
12707 High Bluff Drive
Suite 140
San Diego, CA 92130
Attention: James Price, Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------

 

With a copy to:


Jonathan Dariyanani
Attorney at Law
Zoma Law Group, LLC
4720 Center Blvd, Suite 317
New York, NY 11101
Tel 415-699-7121
Fax 415-358-5548


or at such other address as any party may specify by notice given to other party
in accordance with this Section. The date of giving of any such notice shall be
three days following the posting of the mail, the date of hand delivery, the
business day following delivery to an overnight delivery service or the date
sent by telephone facsimile.


Section 9.4. No Waiver. No waiver of the provisions hereof shall be effective
unless in writing and signed by the party to be charged with such waiver. No
waiver shall be deemed a continuing waiver in respect of any subsequent breach
or default either of similar or different nature, unless expressly so stated in
writing.


Section 9.5. Governing Law. Except to the extent that Delaware Law is
mandatorily applicable to the Exchange and the rights of the VIBE Stockholders,
this Agreement shall be governed, interpreted and construed in accordance with
the laws of the State of Nevada applicable to contracts to be performed entirely
within that State. Should any clause, section or part of this Agreement be held
or declared to be void or illegal for any reason, all other clauses, sections or
parts of this Agreement which can be effected without such legal clause, section
or part shall nevertheless continue in full force and effect.


Section 9.6. Expenses, Transfer Taxes; Certain Payments.   Each party hereto
shall bear all fees and expenses incurred by such party in connection with,
relating to or arising out of the negotiation, preparation, execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, financial advisors',
attorneys', accountants' and other professional fees and expenses, unless
otherwise agreed in writing by the parties.


Section 9.7. Assignment. This Agreement shall not be assigned by operation of
law or otherwise.


Section 9.8. Binding Agreement. This Agreement shall be binding upon and insure
solely to the benefit of the parties hereto, and nothing in this Agreement,
express or implied is intended to or shall confer upon any person any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Section 9.9. Headings. The headings or captions under sections of this Agreement
are for convenience and reference only and do not in any way modify, interpret
or construe the intent of the parties or effect any of the provisions of this
Agreement.


Section 9.10. Counterparts. This Agreement may be executed in one or more
counterparts each of which when taken together shall constitute one agreement.


IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
on the date and year first above written.


BENACQUISTA GALLERIES, INC.
A NEVADA CORPORATION


X    /s/  James Martin Price        
James Martin Price
President and CEO


VIBE RECORDS INC.
A DELAWARE CORPORATION


X    /s/  Timothy J. Olphie
Timothy J. Olphie
President and CEO


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------